Case 2:18-cv-10521-ES-CLW Document 52 Filed 12/20/19 Page 1 of 2 PageID: 1178




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  IN RE AKERS BIOSCIENCES. INC.. No.: 2:18-cv-10521-ES-CLW
  SECURITIES LITIGATION,
                                 CLASS ACTION

                                              ORDER AWARDING ATTORNEYS’
                                              FEES, REIMBURSEMENT OF
                                              EXPENSES, AND AWARD TO
                                              LEAD PLAINTIFF

                                              lion. Esther Salas



       WHEREAS, the Court has granted final approval to the Settlement of the

 above-referenced class action;

       WhEREAS. The Rosen Law Firm. P.A.. appointed by the Court as Lead

 Counsel for the purposes of the Settlement have petitioned the Court tbr the award

 of attorneys fees in compensation for the services provided to Lead Plaintiff and

 the Class along with reimbursement of expenses incurred in connection with the

 prosecution of this action. and Award to the Lead Plaintiff to be paid   out of   the

 Settlement Fund established pursuant to the Settlement;

       WHEREAS, capitalized terms used herein having the meanings defined in

 the Stipulation and Agreement of Settlement tiled March 8,2019 (the “Settlement

 Stipulation”) (Dkt. No. 35); and
Case 2:18-cv-10521-ES-CLW Document 52 Filed 12/20/19 Page 2 of 2 PageID: 1179




        WHEREAS, the Court has reviewed the lee application and the supporting

 materials flied therewith, and has heard the presentation made by Lead Counsel

 during the final approval hearing on December 20, 2019, and due consideration

 having been had thereon.

        NOW, TIIEREFORE, it is hereby ordered:

        1.     The Rosen Law Firm. PA. is awarded one-third of the Settlement Fund

 or S750.000 as attorneys fees in this action, together with a proportionate share of

 the interest earned on the fund, at the same rate as earned by the balance of the fund.

  from the date of the establishment of the fund to the date of payment.

        2.     The Rosen Law Firm, P.A. shall be reimbursed out of the Settlement

  Fund in the amount of$15.993.94 for its expenses and costs.

        3.     Lead Plaintiff John Papa shall be awarded 55.000 as an incentive

 award and reimbursement for his Lost time and expenses in connection with his

  prosecution of this action.

        4.     Except    as     othenvise   provided   herein,   the   attorneys’   fees,

  reimbursement ofexpenses. and Award to Lead Plaintiff shall be paid in the manner

  and procedure provided for in the Settlement Stipulation.

        IT IS SO ORDERED.                                         77
  DatedC& 1,                  Jv
                                            TIIETIONO flU ESTHERSALAS
                                            UNYTED ST TES ISTRICT JUDGE
